Citation Nr: 1816007	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-36 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for memory loss, claimed as residual to a head injury.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A notice of disagreement was received in August 2016, a statement of the case was issued in June 2017, and a substantive appeal was received in July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A preponderance of the evidence is against finding that the Veteran suffered a head injury in service, and a preponderance of the evidence is against finding that the Veteran has memory loss residual to his active duty service.


CONCLUSION OF LAW

Memory loss was not incurred as residual to an in-service head injury or due to active duty service.  38 U.S.C. §§ 1101, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by the notification information that is contained in the VA Form 21-526EZ.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran in the case at hand has claimed that he suffers from memory loss as a result of an in-service head injury.  This claim must be denied, however, because the evidence reflects that the Veteran did not suffer a head injury in service, and the evidence does not otherwise reflect that he has a current memory loss disability that is due to service.

The Veteran's service treatment records reflect that he did not report or seek treatment for a head injury during service, and he did not report or seek treatment for memory problems.  His June 1962 release from active duty examination report reflects that he was clinically normal neurologically.  He expressly denied any past or current loss of memory or amnesia on his release from active duty medical history report.  At that time, he also denied having had any illness or injury other than those that were already noted, and his only report of having consulted or been treated by a medical professional within the last five years was for measles.  

The Veteran has not submitted any post-service evidence indicating that a medical professional has treated him for memory loss that has been attributed to his service.

Based on the above, the Board finds that entitlement to service connection for memory loss, to include associated with in-service head injury or otherwise associated with service, is not warranted.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

ORDER

Entitlement to service connection for memory loss, claimed as residual to a head injury, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


